Citation Nr: 0530779	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-10 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for hypertension.

2.	Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran reportedly served on active duty from September 
1975 to April 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that denied the veteran's claim of entitlement to 
service connection for the above noted disabilities.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Hypertension was not present in service or within the 
first post service year, and hypertension is not otherwise 
related to his active service.

3.  A chronic acquired psychiatric disability was not present 
in service or otherwise related to his active service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  Hypertension was not incurred or aggravated in service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in May 
2001 and May 2005.  Since these letters fully provided notice 
of elements (1), (2), (3), and (4) see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
SOCs (SSOCs), he was provided with specific information as to 
why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the February 2005 
SSOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that that 
was not done in this case, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in 2005 was not given prior to the 
first adjudication of the claim, the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Private and VA outpatient records and VA examination reports 
have been obtained, and there is no contention that 
additional relevant records have not been obtained.  The 
veteran has not indicated that he has any additional evidence 
to submit.  Therefore, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Factual Background

The veteran's service medical records, to include his 
seperation examination of April 1982, are completely negative 
for complaints of, or treatment for, hypertension or any 
psychiatric disorder.  Blood pressure readings from service 
were 130/88 in June 1975, 128/84 in April 1978, 110/64 in May 
1981, 130/86 in August 1981, 132/82 in August 1981, and 
120/80 in April 1982.

The veteran has been seen numerous times during the course of 
this appeal for treatment of his substance abuse disorders.

The veteran was hospitalized at a VA facility in October 1989 
with diagnoses of alcohol and cocaine dependence, and in 
March 1990 with primary diagnoses of alcohol, cocaine, and 
marijuana dependence.

A private hospitalization record dated February 1991 
indicates that the veteran's blood pressure reading was 
90/60.  The veteran was hospitalized at that time for cocaine 
and alcohol dependence.

The report of a VA examination of the veteran in October 1991 
noted a blood pressure reading of 102/84 on the right side, 
and three readings were taken on the left side, of 114/90, 
100/60, and 130/86.  The veteran reported a history of 
hypertension for the past few years, and the diagnoses 
included history of high blood pressure, without treatment 
and normal blood pressure now.

The veteran was hospitalized in March 1994 with primary 
diagnoses of mixed substance dependence, alcohol, 
crack/cocaine and marijuana, and adjustment disorder with 
depression.  The veteran at that time was reported to have a 
history of long term substance abuse.  It was noted that he 
was started on medication during his hospitalization for some 
depressive symptoms which were felt to be drug induced, and 
adjustment disorder type symptoms with good relief of his 
sleep, and depressive symptoms.  It was noted that his 
girlfriend, with whom he had lived, died 6 months ago from 
complications of diabetes, and he was still acutely grieving.   
The report of a psychological assessment conducted during 
that hospitalization indicated that the veteran had evidence 
of an emotional disorder that was most likely not related 
primarily to the impact of substance abuse.  There was also 
noted evidence of a chronic coping deficit which might affect 
interpersonal relations.  There was no evidence of 
neurocognitive impairment.  The veteran was noted to present 
as a somewhat manipulative and covertly angry individual with 
a history illustrative of poor boundary maintenance.  He had 
a multiple drug abuse problem, which appeared to be 
exacerbated by an atypical grief reaction.  The veteran was 
diagnosed with substance abuse, depression, NOS, and 
personality disorder, NOS.

During the report of VA examination in September 1994, the 
veteran's blood pressure was noted to be 134/86.

A May 1994 VA record notes that the veteran's blood pressure 
was read as 174/100 and 160/90.

Outpatient treatment records indicated a blood pressure 
reading of 140/96 in January 1995, 150/99 in February 1995, 
148/98 in March 1995, 132/101 and 150/94 in September 1995, 
151/89 in November 1995, 142/102 in April 1998, 140/84 in May 
2003, 137/78 in July 2003, 132/62 in September 2003, and 
180/100, 158/84, and 153/78 in January 2004.

The veteran was admitted to a VA facility in September 1995 
with diagnoses of alcohol dependence, cocaine dependence, and 
antisocial traits.  A psychological assessment dated October 
1995 and conducted during that period of hospitalization 
indicates that the veteran was diagnosed with alcohol 
dependence and cocaine dependence, and it was proposed to 
rule out cognitive disorder NOS.  The veteran also received a 
provisional diagnosis of personality disorder, NOS.  The 
final hospitalization summary from that time diagnosed the 
veteran with continuous alcohol and cocaine dependence, and 
antisocial traits.

The veteran was hospitalized in September 1996 with diagnoses 
of major depressive disorder, cocaine dependence, and alcohol 
dependence.  He reported stressors of losing his job and his 
girlfriend dying within the past year.

The veteran was hospitalized in April 1998 with diagnoses of 
alcohol dependence and hypertension.  Treatment records from 
that time noted several spikes in the veteran's blood 
pressure, including readings of 172/112, 174/112, 151/105, 
152/86, and 170/104.

The veteran was again hospitalized in January 1999 for 
diagnoses of major depressive disorder, alcohol dependence, 
and history of cocaine and LSD dependence.  It was also 
proposed to rule out a diagnosis of hypertension.  At that 
time, the veteran reported that he started drinking when he 
was 19.  The veteran noted that his parents were both 
alcoholics.  The veteran's blood pressure on hospitalization 
was 168/112.

The veteran was hospitalized in December 2000 for alcohol 
dependence, major depressive disorder by history, and it was 
proposed to rule out substance induced mood disorder.

The veteran was again hospitalized in March 2001 in a VA 
facility for diagnoses of alcohol dependence, major 
depressive disorder, moderate, without psychotic features, 
and cocaine dependence.

The report of an informal conference report, dated March 
2003, indicates that the veteran reported that several times 
while in the service, he was told to sit down and calm down, 
and had his blood pressure retaken.  He reported that shortly 
after service, he was treated for hypertension and 
depression.

A May 2003 report of VA outpatient treatment notes that the 
veteran a history of hypertension, and his blood pressure on 
examination was 165/93.  The veteran was prescribed 
medication at that time for hypertension.

The report of September 2003 outpatient treatment indicates 
that the veteran's blood pressure was stable, but the veteran 
was continued on medication.  The veteran's blood pressure 
was noted to be 140/84.

A January 2004 report of outpatient treatment indicates that 
the veteran reported being "clean" for over two years, but 
relapsing about a month prior.  He reported that he relapsed 
due to his daughter's illness.  He denied psychotic symptoms.  
The veteran was diagnosed with alcohol dependence, cocaine 
dependence, substance induced mood disorder, impulse 
disorder, not otherwise specified, and hypertension.  The 
veteran was hospitalized at that time for detoxification.  
The veteran was noted to have an elevated blood pressure of 
180/100, tachycardia, tremors, and anxiety consistent with 
alcohol withdrawal.

The Law and Analysis

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131, 
1153 (West 2002); 38 C.F.R. § 3.303(a), 3.306(a) (2005).  

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and hypertension becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. § § 3.307, 3.309 
(2005).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); see also Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
When a disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303 (2005).

Personality disorders are not diseases or injuries for 
compensation purposes, and, except as provided in 38 C.F.R. § 
3.310(a), disability resulting from them may not be service-
connected.  However, disability superimposed upon a 
personality disorder may be service-connected.  See 38 C.F.R. 
§ 4.127 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hypertension.  
In this regard, the Board notes that the veteran's service 
medical records are negative for complaints of, or treatment 
for, hypertension.  The earliest record subsequent to service 
indicating a blood pressure reading is a February 1991 
hospitalization record, which noted a blood pressure reading 
of 90/60, well below a finding of hypertension.  The Board 
notes that the report of an October 1991 VA examination, 
reflects that the veteran reported a history of hypertension 
for the past few years; however, there is no evidence in the 
record which indicates that such a diagnosis was made prior 
to that time, and of four blood pressure readings taken 
during that examination, only one reading indicates a high 
blood pressure finding, of 114/90; with the three other 
readings being completely in the normal range.  The diagnoses 
at that time included history of high blood pressure, without 
treatment and normal blood pressure now.  Records do not 
indicate an elevated blood pressure reading again until May 
1994, with a finding of 160/90, and in March 1995, with a 
finding of 132/101.  The first definitive diagnosis of 
hypertension in the veteran's record is not shown until April 
1998, 16 years after the veteran's seperation from service.  
With no showing of hypertension in service, and no showing of 
a diagnosis of hypertension until many years after service, 
the Board finds that the preponderance of the evidence 
submitted indicates that the veteran does not have a 
psychiatric disorder related to service.

Again taking into account all relevant evidence, the Board 
finds that service connection is not warranted for a 
psychiatric disorder.  In this regard, the Board notes that 
the veteran's service medical records are negative for 
complaints of, or treatment for, a psychiatric disorder.  The 
veteran has been hospitalized numerous times for alcohol 
dependence, since February 1991, nine years after his 
seperation from service.  The veteran was not given a 
psychiatric diagnosis of depression until March 1994, nearly 
12 years after his seperation from service.  Furthermore, the 
evidence of record indicates that the veteran's periodic 
diagnoses of depression was due to several situations which 
occurred well after service, including the loss of his job, 
the death of his girlfriend, and the illness of his daughter, 
and was at no time linked to service.  In addition, the Board 
points out that, to the extent that the veteran has been 
occasionally diagnosed with a personality disorder, as noted 
above, personality disorders are not disabilities for 
compensation purposes.  With no showing of a psychiatric 
disorder in service, and no showing of a psychiatric 
diagnosis until many years after service, the Board finds 
that the preponderance of the evidence submitted indicates 
that the veteran does not have a psychiatric disorder related 
to service.

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection for hypertension 
or a psychiatric disability because there is no evidence of 
pertinent disability in service or for several years 
following service.  Thus, while there are current diagnoses 
of hypertension and psychiatric disability, there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of abnormal findings in 
service, and the first suggestion of pertinent disability 
many years after active duty, relating hypertension or 
psychiatric disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2004).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).  

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a psychiatric disorder 
is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


